Lahtinen, J.
Appeal from a judgment of the County Court of Clinton County (McGill, J.), rendered July 3, 2003, which resentenced defendant following her conviction of the crimes of criminal possession of a forged instrument in the second degree (four counts), grand larceny in the third degree, forgery in the second degree, grand larceny in the fourth degree, petit larceny (three counts), criminal impersonation in the second degree (three counts) and scheme to defraud in the second degree.
The facts underlying this case are set forth in our prior decision (305 AD2d 937 [2003], lvs denied 100 NY2d 620, 624 [2003]). There, we reversed defendant’s conviction on one of the numerous crimes of which she was convicted and remitted to County Court for resentencing. Defendant contends that the sentence imposed by County Court after remittal was motivated *743by vindictiveness. Review of the record from resentencing, at which defendant received an aggregate term of 11½ to 22 years, reveals “no reasonable likelihood of vindictiveness” (People v Young, 94 NY2d 171, 179 [1999]). County Court’s sentencing was expressly influenced by defendant’s extensive criminal history and her failure to curb criminal conduct despite participation in prior programs. These reasons are entirely proper considerations for the sentencing court and those reasons remained consistent both at sentencing after the trial and at resentencing following remittal.
Defendant also urges that, in light of her mental illness, the sentence was harsh and excessive. The record reflects that County Court considered defendant’s mental health infirmity as well as the other reasons she offered to support a shorter sentence. We find no abuse of discretion in the sentence imposed nor are there extraordinary circumstances warranting modification in the interest of justice (see People v Parker, 305 AD2d 871, 872 [2003], lv denied 100 NY2d 597 [2003]; People v Lavoie, 289 AD2d 602, 602-603 [2001], lv denied 98 NY2d 638 [2002]).
Mercure, J.P., Crew III, Mugglin and Rose, JJ., concur. Ordered that the judgment is affirmed.